UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1871


MARIA LETICIA GUZMAN PINEDA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 10, 2015              Decided:   February 20, 2015


Before WILKINSON, WYNN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Hugo Cesar Castro, Rockville, Maryland, for Petitioner.    Joyce
R. Branda, Acting Assistant Attorney General, Leslie McKay,
Assistant Director, Kristofer R. McDonald, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maria Leticia Guzman Pineda, a native and citizen of

El Salvador, petitions for review of an order of the Board of

Immigration       Appeals    (“Board”)       dismissing           her   appeal    from    the

immigration judge’s denial of her application for cancellation

of removal.

            We review legal issues de novo, “affording appropriate

deference to the [Board]’s interpretation of the [Immigration

and Nationality Act] and any attendant regulations.”                               Li Fang

Lin   v.    Mukasey,        517 F.3d 685,       691-92      (4th    Cir.    2008).

Administrative        findings      of      fact       are    conclusive      unless      any

reasonable adjudicator would be compelled to conclude to the

contrary.        8 U.S.C. § 1252(b)(4)(B) (2012).                       We defer to the

Board’s factual findings under the substantial evidence rule.

Anim v. Mukasey, 535 F.3d 243, 252 (4th Cir. 2008).

            Upon      review,     we   agree       that      Pineda’s    conviction       for

forgery     of    a   public      record         was    a    crime      involving       moral

turpitude,       which   rendered      her    ineligible          for   cancellation       of

removal.     We therefore uphold the agency’s decision and deny the

petition for review for the reasons stated by the Board.                            See In

re:   Pineda      (B.I.A.    Aug.      7,    2014).          We    dispense      with    oral

argument because the facts and legal contentions are adequately




                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                PETITION DENIED




                                  3